DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1,  2, 4-11, and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1 and 8 were amended to recite that both multiple discharge paths and the additional discharge paths are connected to a same fluid source configured to supply the fluid. This amendment necessitated the introduction of Oshiro Yusuke (JP 2013-251383 using the Machine Generated English Translation provided herewith).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshiro Yusuke (JP 2013-251383 using the Machine Generated English Translation provided herewith).

Regarding claim 1:	 The prior art of Oshiro Yusuke (referred to also as the JP patent) teaches a substrate liquid processing apparatus, comprising: a processing tub 3 in which a processing is performed on multiple substrates; and a fluid supply (gas supply pipes 53 and 54) disposed under the multiple substrates (wafer 2) within the processing tub and configured to discharge a fluid within the processing tub, wherein the fluid supply includes multiple discharge paths 5b, each of which is configured to discharge the fluid to a region different from each other in an arrangement direction of the multiple substrates, wherein the fluid supply includes additional discharge paths 5a  disposed in parallel to the multiple discharge paths in a direction orthogonal to the arrangement direction of the multiple substrates, and inner diameters of the multiple discharge paths are smaller than those of the additional discharge paths.  See Figs. 2 and 4 and [0013] of Oshiro Yusuke. The holes/openings in the bubbler plate are interpreted as the discharge paths.

Regarding claim 2:	 The substrate processing apparatus of Claim 1, wherein the fluid supply supplies a gas as the fluid.  See [0013] and [0014] of Oshiro Yusuke.

Regarding claim 4: The fluid supply is equipped with a discharge plate (bubbler plate 5) with multiple discharge regions partitioned from each other.
Regarding claim 8:	 The prior art of Oshiro Yusuke teaches a substrate processing apparatus, comprising: a processing tub 3 in which a processing is performed on multiple substrates wafer 2(the discussion of start and stop of supply) of the fluid discharged from the fluid supply, wherein the fluid supply includes multiple discharge paths, each of which is configured to discharge the fluid to a region different from each other in an arrangement direction of the multiple substrates, wherein the fluid supply includes additional discharge paths disposed in parallel to the multiple discharge paths in a direction orthogonal to the arrangement direction of the multiple substrates, and inner diameters of the multiple discharge paths are smaller than those of the additional discharge paths. See the examiner’s interpretation of Fig. 2 and 4 of Oshiro Yusuke.

Regarding clam 13: The fluid supply is equipped with a discharge plate  (bubbler plate 5) with multiple discharge regions partitioned from each other. See Fig. 2 of Oshiro Yusuke.

Fig. 2 and 4 of Oshiro Yusuke



    PNG
    media_image1.png
    310
    650
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oshiro Yusuke (JP 2013-251383 using the Machine Generated English Translation provided herewith)in view of Hiroe et al (US 2007/0240743).
The prior art of Oshiro Yusuke was discussed above.
The prior art of Oshiro Yusuke fails to teach:

Regarding claims 5 and  14: A moving mechanism moves the discharge paths.

Regarding claims 6 and 15: The fluid supply that includes a discharge opening through which the fluid is discharged toward an inner wall of the processing tub.
Regarding claim 7:	The prior art of Oshiro Yusuke teaches the fluid supply that is equipped with a mounting plate (bubbler plate 5) with multiple discharge paths 5b, but fails to teach mounting holes.

Regarding claim 9: A moving mechanism and that the controller changes discharge positions of the multiple discharge paths by controlling the moving mechanism.

Regarding claim 10: The moving mechanism moves the multiple discharge paths along the arrangement direction of the substrates.

Regarding claim 11:	The moving mechanism moves the discharge paths by a stroke smaller than a distance between the multiple substrates.

Regarding claim 16: The fluid supply is equipped with a mounting plate with multiple mounting holes.
Hiroe et al teaches a substrate processing apparatus with a bottom plate 2 (mounting plate) with discharge ports 22 (discharge openings/mounting holes), suction ports 23. See [0147] – [0149] the bottom plate is rotated in order to change the position of the discharge openings. The motivation to provide a mounting plate and move the discharge paths in order to adjust and thus control the distribution of processing fluid to the wafers as suggested by Hiroe et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Oshiro Yusuke as suggested by Hiroe et al.
Notice the amount of movement of the discharge paths is a matter of optimization that could be determined by one of ordinary skill in the art at the time of the claimed invention. The term stroke is taken to mean a small amount as applicant has not provided guidance in the specification to clarify the meaning. It is noted that though the discharge paths can be moved as suggested by the prior art of Hiroe et al such movement is not too large and to cause turbulent flow patter or uncontrollable flow. Barring a showing of criticality, the amount of movement optimal for the desired process fluid distribution would have been determined within routine experimentation and design choice. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to move the discharge path but only to the amount (such as a “stroke) that would continue to allow flow control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsuchiya et al (US 2019/0080937) teaches a substrate liquid processing apparatus with fluid discharge paths 50 (additional) and 70 (multiple) see Fig. 2.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716